DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160238385A1 (Ohtomo) in view of US 20160245644 A1 (Yamamoto) further in view of US20180284282A1 (Hong) further in view of US20040246498A1 (Kumagai).
1. Ohtomo discloses A surveying instrument (Title, ¶28) comprising a distance measuring light projecting module configured to project a distance measuring light (Fig. 1: emitting element 12; ¶31), a light receiving module configured to receive a reflected distance measuring light (Fig. 1: photodetector 22; ¶42), …, a wide-angle image pickup module (Fig. 2: wide-angle camera 35 ;¶57-58) …, a projecting direction detecting module configured to detect an optical axis deflection angle and a deflecting direction by said optical axis deflector (Fig. 1: projecting direction detecting unit 9; ¶13, 38), a narrow-angle image pickup module … having a field angle narrower than the field angle of said wide-angle image pickup module (Fig. 2: narrow-angle camera 36; ¶57, 59), a distance measurement calculating module (Fig. 1: distance measuring unit 7; ¶53) and an arithmetic control module (Fig. 1: arithmetic processing module 8; ¶55), wherein said arithmetic control module is configured to control an optical axis deflection of said optical 
While Ohtomo not making explicit, Ohtomo in view of Yamamoto teaches
a wide-angle image pickup module having approximately the same field angle as a maximum deflection range of said optical axis deflector (Yamamoto ¶22, 26)
While Ohtomo not making explicit, Ohtomo in view of Hong teaches
an optical axis deflector which is provided at a common part of a distance measuring optical axis and a light receiving optical axis and integrally deflects said distance measuring optical axis and said light receiving optical axis (Hong Fig. 1 note the scanning device 103 integrally deflecting distance measuring axis and light receiving axis; ¶35-41)
While Ohtomo not making explicit, Ohtomo in view of Kumagai teaches
a narrow-angle image pickup module having an optical axis a part of which is common to said distance measuring optical axis (Kumagai Fig. 1: note the narrow-angle imaging unit 1330, also note the common (central) axis (dashed line) with the distance detection emitting unit 2211 and receiving unit 2214; ¶62, 70-71, 83)
and wherein said narrow-angle image pickup module is configured to acquire a narrow-angle image with said distance measuring optical axis as an image center (Kumagai Fig. 1: note the narrow-angle imaging unit 1330; ¶57, 62, 70-71 note that because the reception of the light to produce the narrow angle image also passes on the central axis shown in fig 1, the image is acquired with the axis at the center of the image as shown by the beams in fig. 1).
It would have been obvious to one of ordinary skill in the art to modify Ohtomo to have the angle of the wide angle image pickup module the same as the angle of the maximum deflection as for example taught by Yamamoto because doing so may provide for full coverage of the scanning region in the captioned image and may “ensure a field of view covering [of the image of] an area scanned with a pulse laser to almost the same extent” as motivated by Yamamoto in ¶22. Further, selection value for parameters or changing range, such as pick up angle and range, is held to be within skills of one of ordinary skill in the art. In re Aller, I 05 USPQ 233.
It would have been obvious to one of ordinary skill in the art to modify Ohtomo to arrange the deflector so it is placed at a common part of the emission and reception axis as shown by the monostatic (or co-axial) embodiment taught by Hong, because doing so may provide more flexibility in creating a more compact system for example by having smaller aperture for transmission and reception of optical beams on the same axis.
It would have been obvious to one of ordinary skill in the art to modify Ohtomo so that the narrow angled image and the distance measuring optical axis are at least partly shared, as for example taught by Kumagai, because sharing the axis would simplify design and manufacturing and may provide for more compact design and also for more accurate control over the rotation and movement of the beams so they stay aligned.
5. Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai teaches The surveying instrument according to claim 1, wherein said optical axis deflector comprises two disk prisms which are coaxially provided (Ohtomo Fig. 1: 14, 24; ¶34-35, 43-36), each of said disk prisms is constituted of a plurality of triangular prisms with the same optical characteristics and is independently rotatable around said distance measuring optical axis and said light receiving optical axis (Ohtomo Fig. 1: 14, 24; ¶7-8, 15-16, 33-35), and wherein said arithmetic control module is configured to control rotations of said two disk prisms, to make said distance measuring light scan in a two-dimensional closed loop and to acquire point cloud data (Ohtomo ¶10-12, 38, 49, 46, 65, 82 note that by controlling rotation of the prisms, the arithmetic unit controls the two dimensional scan and by providing measuring points or acquiring three dimensional data (¶11) or correcting distance measurement result (¶12) in the scene in acquires point cloud data).
6. Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai teaches The surveying instrument according to claim 5, wherein said arithmetic control module is configured to synchronize a distance measurement timing with an image acquisition by said narrow-angle image pickup module and to acquire a still image at an arbitrary position while scanning (Ohtomo Figs. 4A-B; ¶3, 10-12, 19-20, 80-83, 104 it is noted that for example by matching the image center with the projection axis to detect distance measuring projection and providing image capturing to coincide with distance measurement, the arithmetic unit provides the cited synchronization).
7. Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai teaches The surveying instrument according to claim 1, wherein said arithmetic control module is configured to associate a narrow-angle image with a wide-angle image based on a deflection angle and a deflecting direction detected by said projecting direction detecting module at the time of when acquiring said narrow-angle image by said narrow-angle image pickup module (Ohtomo Figs. 3A-C; ¶57-67, 78-82, 85 it is noted that by providing for switching between the narrow and wide angle images, or by fitting the narrow angle into wide angle image, the two are associated based on a deflection angle) and a position of each pixel of said wide-angle image corresponding to said deflection angle and said deflecting direction (Ohtomo Figs. 4A-4B; ¶57-60, 74, 77-80, 85 not e.g. when wide angle image is obtained, the deflection direction determines the pixels included in the image, hence different pixel positioning as the deflection angle changes).
Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160238385A1 (Ohtomo) in view of US 20160245644 A1 (Yamamoto) further in view of US20180284282A1 (Hong) further in view of US20040246498A1 (Kumagai) further in view of US20150116693A1 (Ohtomo’693).
8, 12-14. Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai teaches A surveying instrument system comprising a surveying instrument according to claim 1, a supporting unit for installing said surveying instrument and an installation base unit which is a supporting part of said surveying instrument (Ohtomo Fig. 1; ¶28, 87 e.g. “The case 3 may be installed on a tripod”), 
While Ohtomo does not explicitly disclose, Ohtomo in view of Ohtomo’693 teaches
wherein said installation base unit includes a rotary driving module configured to rotate and drive said surveying instrument in a horizontal direction and a vertical direction (Ohtomo’693 Fig. 1: 7; ¶39-30 “the frame unit 7 as rotatable in a horizontal direction with respect to the object to be measured 3. The frame unit 7 supports the telescope unit 8 as rotatable in a vertical direction”) and angle detectors adapted to detect a horizontal rotation angle and a vertical rotation angle (Ohtomo’693 Fig. 2: angle detection units 17, 18; ¶37-39), and wherein said arithmetic control module is configured to control said rotary driving module of said optical axis deflector and to carry out a tracking of an object to be measured (Ohtomo’693 Fig. 9: note e.g. the tilt sensor 44 including the tracking unit 45; ¶95-99), and said arithmetic control module is configured to control said rotary driving module of said installation base unit and said rotary driving module of said optical axis deflector in such a manner that a deflection angle of said distance measuring optical axis detected by said projecting direction detecting module becomes 0 (Ohtomo’693 ¶30, 97-107 note for example for providing the 0° alignment, the base may be aligned with the current deflection angle, since the rotation capability of the base provides for that alignment and also doing so would be obvious to one of ordinary skill in the art to provide more flexibility of utilizing the full deflection angle if the base is centered with the current deflection angle).
It would have been obvious to one of ordinary skill in the art to modify Ohtomo to include a rotating base as taught by Ohtomo’693, for example a rotating tripod, because doing so may provide more stability and flexibility in moving or rotating the range finder to a desired direction and by rotating to the center of a deflection angle of the deflector, the rotating device may provide for more flexibility of scanning further angular range by the deflector.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160238385A1 (Ohtomo) in view of US 20160245644 A1 (Yamamoto) further in view of US20180284282A1 (Hong) further in view of US20040246498A1 (Kumagai) further in view of US20150177382A1 (Vogel).
2. While Ohtomo does not disclose, Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai further in view of Vogel teaches The surveying instrument according to claim 1, wherein said narrow-angle image pickup module has a tracking light receiving optical axis branched from a projection optical axis of said distance measuring light projecting module (Vogel Figs. 5-7; ¶85, 97-104 note that the exit axis from the fold mirror in fig. 7, or the axis of the lens arrangement 120 in fig. 6, denote tracking and imaging angles branching from a projection optical axis) and a tracking image pickup element provided on said tracking light receiving optical axis (Vogel Figs. 4, 6: tracking device 160; ¶78-81), and said narrow-angle image pickup module is configured to acquire said narrow-angle image by said tracking image pickup element via said projection optical axis (Vogel ¶66-70).
It would have been obvious to one of ordinary skill in the art to modify Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai to include the tracking as for example taught by Vogel because doing so may provide for a more effective surveying instrument especially for moving objects and may “allow the optical instrument to always be realigned with the moving target in order to track it” and “accordingly, when the speed of movement of the target reduces in absolute terms, the lens arrangement can preferably be put in the narrow angle setting in order to use the greater tracking accuracy in this setting” as motivated by Vogel in ¶6, 66.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160238385A1 (Ohtomo) in view of US 20160245644 A1 (Yamamoto) further in view of US20180284282A1 (Hong) further in view of US20040246498A1 (Kumagai) further in view of US20150177382A1 (Vogel) further in view of US20150116693A1 (Ohtomo’693).
9. While Ohtomo does not explicitly disclose, Ohtomo in view of Yamamoto further in view of Hong further in view of Kumagai further in view of Vogel further in view of Ohtomo’693 teaches the subject matter of claim 9 for the same reasons discussed above with respect to claims 8, 12-14.

Allowable Subject Matter
Claims 3, 4, 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the reason for the indicating of allowable subject matter. The closest prior art does not teach  a surveying instrument further comprising a tracking module, wherein the tracking module has a tracking optical axis a part of which is common to the light receiving optical axis, a tracking light receiving optical axis branched from a projection optical axis of the distance measuring light projecting module, a tracking light source provided on the tracking optical axis, and a tracking image pickup element provided on the tracking light receiving optical axis, where the tracking module is configured in such a manner that a tracking light, as emitted from the tracking light source, is projected via the light receiving optical axis, the tracking light reflected by an object to be measured is received by the tracking image pickup element via the projection optical axis and the tracking light receiving optical axis, and where the arithmetic control module is configured to control a deflection of the optical axis deflector based on a deviation on the tracking image pickup element between a light receiving position of the tracking light and the tracking light receiving optical axis.

Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            


	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645